                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA                         3/5/2019

                             HELENA DIVISION



 CORE-MARK INTERNATIONAL,
 INC.,
                  Plaintiff,                    No. CV 15-05-H-SEH

 vs.
                                                ORDER
 The Montana Board of Livestock, in
 its official capacity as head of the
 Montana Department of Livestock, et
 al.,
                             Defendants.


       On March 5, 2019, Plaintiff filed a Notice of Withdrawal of Motion for

Attorneys' Fees and Costs. 1

       ORDERED:

       The Motion for Attorneys' Fees and Costs 2 is withdrawn. The Clerk of

Court is directed to close the case.

       DATED this >'1ay of March, 2019.




                                            United States District Court


       1
           Doc. 146.
       2
           Doc. 123.
